Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a message from John Iwanicki on 7/14/22.

The application has been amended as follows: 

	At the end of claim 1, after “a carbon number of 8 of 10”, insert the following:

“, wherein the lubricating oil composition is characterized by 
            (1)  an emulsion amount of 1.8 mL or less as determined by the mixing method described in SAE Paper 972788 using 1 mL of water added to 99 mL of the lubricating oil composition, mixing for 10 minutes and allowing to stand at 10°C for 168 hours,
            (2) a filtration time of 240 seconds or less as determined by filtering the emulsion of (1) after shaking up and down for 1 minute and using a filter with a pore diameter of 10 μm at a pressure of 320 mmHg,
            (3) a load limit of 1 MPa or greater as determined by a soda-type four-ball test described in JIS K 2519 (1995) at a rotation rate of 200 rpm, where the load is increased by 0.049 MPa per minute and seizure load at which stick-slip occurred between sliding surfaces of the test balls is measured and withstand load is determined as the obtained seizure load minus 0.049 MPa, obtaining three withstand loads, and calculating the average value for the withstand loads for which the difference between the obtained seizure load and the withstand load did not exceed 0.049 MPa, and
            (4)  a weld load of 1570 N or greater as determined at a rotation rate of 1800 rpm according to the method described in ASTM D2783”

Statement of Reasons for Allowance
The amendments filed 6/17/22 limit the type of mineral oil, zinc dialkyldithiophosphate X, and acid phosphate ester amine salt Y of claim 1 to more clearly reflect the components of the compositions used in the inventive examples of the specification. The examiner’s amendment set forth above further defines the properties possessed by the claimed composition. All of the inventive examples disclosed in the specification possess the combination of properties recited in the amended claims, while none of the comparative examples possess the combination of properties recited in the amended claims. In light of the amendments filed 6/17/22 and the examiner’s amendment set forth above, applicant has therefore demonstrated evidence of unexpected results sufficient to rebut the prima facie cases of obviousness set forth in the office action mailed 2/18/22. The amended claims are therefore allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771